Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed February 17, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (6,801,675) in view of Sugiyama (US 2010/0329600 A1).
Regarding claims 12 and 19, Doi discloses a radio frequency (RF) waveguide array comprising: a substrate (1A in Fig. 6) comprising a plurality of optical waveguides (6B-1, 6B-2), each waveguide, of the plurality of optical waveguides, being elongate in a first direction (see Fig. 2); and an electrical RF transmission line array located on a face of the substrate and comprising: a signal electrode (7b) and a ground electrode (7) 2) that defines a depression (portion filling the recess 13-2 is a depression since it is lower than the surrounding area) in the intermediate ground electrode, and the intermediate ground electrode includes a portion extending below the plurality of optical waveguides and into the substrate (portion filling the recess 13-2 extends below the optical waveguides and into the substrate).  


    PNG
    media_image1.png
    491
    763
    media_image1.png
    Greyscale


Regarding claim 13, Doi discloses the portion extending below the plurality of optical waveguides and into the substrate comprises a coating (1D, 1E) on a wall of a trench in the substrate in Fig. 6.
Regarding claim 14, Doi discloses the portion extending below the plurality of optical waveguides and into the substrate comprises a portion which fills a trench (13-2) in the substrate in Fig. 6.

Regarding claim 16, the proposed combination of Doi and Sugiyama teaches the claimed invention except for specifically stating the depth of the portion extending below the plurality of optical waveguides and into the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, the proposed combination of Doi and Sugiyama teaches the claimed invention except for specifically stating the position on the substrate of the portion extending below the plurality of optical waveguides and into the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the portion extending below the plurality of optical 
Regarding claim 18, Doi discloses the portion extending below the plurality of optical waveguides and into the substrate extends along a length of the at least one intermediate ground electrode in Figs. 2 and 6.  It is noted that “a length” does not require the portion extending below the plurality of optical waveguides and into the substrate extending along the entire length, since any portion thereof constitutes a length.  
Regarding claims 20 and 32-39, Sugiyama in view of the rejection of claim 12 above, further discloses a dual parallel in-phase/quadrature modulator comprising an RF waveguide array wherein waveguides associated with each signal electrode, of the plurality of signal electrodes, are configured to form a Mach-Zehnder modulator in Fig. 5 and paragraphs 0003-0005.

Response to Arguments
Applicant's arguments, see pages 8-9, with respect to claims have been considered but are moot in view of the new grounds of rejection above.  
As discussed above, Doi further discloses at least one intermediate ground electrode including a reduced height portion that defines a depression in the intermediate ground electrode.  From Merriam-Webster, a “depression” is defined as “a 2 and defines a depression due to portion filling recess 13-2 which is lower than the surrounding area of the intermediate ground electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 22, 2021